Exhibit 10.6

 

MERS MIN: 8000101-0000000817-6

 

FIRST AMENDMENT TO GUARANTY OF RECOURSE OBLIGATIONS

 

This First Amendment to Guaranty of Recourse Obligations (the “Amendment”),
dated as of April 12, 2005, is made by FIRST STATES GROUP, L.P., a Delaware
limited partnership (“Guarantor”), for the benefit of GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation (“GACC”) and BEAR STEARNS COMMERCIAL
MORTGAGE, INC., a New York corporation (“GACC” and “BSCMI”, together with their
respective successors and assigns, collectively, “Lender”).

 

R E C I T A L S:

 

WHEREAS, First States Investors 5200, LLC, a Delaware limited liability company
and Lender are parties to a Loan Agreement, dated as of March 4, 2005 (as it may
hereafter be amended, supplemented or otherwise modified, the “Loan Agreement”),
pursuant to which the Lender agreed, subject to the terms and conditions set
forth in the Loan Agreement, to provide a series of two loan advances (each, an
“Advance” and collectively, the “Loan”) as provided in the Loan Agreement. Terms
used but not defined herein shall have the respective meanings ascribed to such
terms in the Loan Agreement, as amended hereby.

 

WHEREAS, Guarantor and Lender wish to amend the terms and conditions of that
certain Guaranty of Recourse Obligations dated as of March 4, 2005, as provided
herein.

 

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows, effective as of the date
hereof.

 

Section 1. Section 2(i) of the Guaranty shall be amended by deleting paragraph
(17), and inserting the following provisions:

 

(17) any increases in title insurance premiums, intangible taxes, mortgage
taxes, mortgage recording taxes and/or any additional costs or fees (including
Lender’s reasonable legal fees and disbursements) incurred in connection with
any changes in the Allocated Loan Amounts by Lender and the creation and
perfection of the Liens created by the Security Instruments under the Loan
Agreement; and

 

(18) reasonable attorney’s fees and expenses incurred by Lender in connection
with any successful suit filed on account of any of the foregoing clauses (1)
through (17).

 

Section 2. Effect Upon Loan Documents.

 

2.1 Except as specifically set forth herein, the Loan Documents shall remain in
full force and effect and are hereby ratified and confirmed. All references to
“Loan Agreement” in the Loan Documents shall mean and refer to the Loan
Agreement as modified and amended by that certain First Amendment to Loan
Agreement dated as of the date hereof.



--------------------------------------------------------------------------------

2.2 The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Lender under the Loan
Documents, or any other document, instrument or agreement executed and/or
delivered in connection therewith.

 

Section 3. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED, INTERPRETED AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT
OF LAWS PRINCIPLES.

 

Section 4. Counterparts. This Amendment may be executed in any number of
counterparts, and all such counterparts shall together constitute the same
agreement.

 

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed this First Amendment to Guaranty of
Recourse Obligations as of the date first set forth above.

 

FIRST STATES GROUP, L.P., a Delaware limited partnership By:   First States
Group, LLC,     a Delaware limited liability company,     its General Partner  
        By:  

 

--------------------------------------------------------------------------------

          Name:   Sonya A. Huffman           Title:   Senior Vice President